Case 1:19-cv-01209-ENV-JO Document 5 Filed 05/09/19 Page 1 of 2 PageID #: 24



Sheehan & Associates, P.C.
Spencer Sheehan
spencer@spencersheehan.com
(516) 303-0552

United States District Court
Eastern District of New York                               1:19-cv-01209-ENV-JO
Renzil Simon individually and on behalf of
all others similarly situated
                                Plaintiff

                  - against -                   Notice of Voluntary Dismissal with Prejudice

Campbell Soup Company
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: May 9, 2019
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan (SS-8533)
                                                               505 Northern Blvd., Suite 311
                                                               Great Neck, NY 11021
                                                               (516) 303-0552
                                                               spencer@spencersheehan.com
Case 1:19-cv-01209-ENV-JO Document 5 Filed 05/09/19 Page 2 of 2 PageID #: 25



1:19-cv-01209-ENV-JO
United States District Court
Eastern District of New York

Renzil Simon individually and on behalf of all others similarly situated


                                         Plaintiff


        - against -


Campbell Soup Company

                                         Defendant




                      Notice of Voluntary Dismissal with Prejudice


                                    Sheehan & Associates, P.C.
                               505 Northern Blvd., #311
                                   Great Neck, NY 11021
                                   Tel: (516) 303-0052
                                      Fax: (516) 234-7800



Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: May 9, 2019
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
